This appeal involves the failure of the Courter Oil Company, plaintiff in error, to post a bond in the sum of $200,000, as required by Ordinance 3944 of the city of Oklahoma City in reference to drilling of an oil and gas well within the U-7 drilling zone of said city.
We consider it unnecessary to discuss this question. This same question has received our consideration. See Gant v. Oklahoma City, 150 Okla. 86, 6 P.2d 1065; Gant v. Oklahoma City, 160 Okla. 62, 15 P.2d 833, which was affirmed by the Supreme Court of the United States, 289 U.S. 99, 77 L.Ed. 1058, 53 S.Ct. 530; C. C. Julian Oil  Royalties Co. v. Oklahoma City, 167 Okla. 384, 29 P.2d 952, and Hud Oil 
Refining Co. v. Oklahoma City, 167 Okla. 457, 30 P.2d 169; and Morgan Petroleum Co. v. Oklahoma City, 167 Okla. 632,31 P.2d 594.
Judgment affirmed.
CULLISON, V. C. J., and SWINDALL, ANDREWS, OSBORN, and BUSBY, JJ., concur. RILEY, C. J., and BAYLESS and WELCH, JJ., absent.